On Petition for Rehearing
By the Court,
Coleman, J.:
In the petition for rehearing it is strenuously contended that the court erred in holding that the obj ections made to certain testimony during the taking of the depositions of several witnesses could not be considered on appeal, since they had not been urged upon the trial court. In the petition it is said:
“Your petitioner respectfully urges that each and all of these assignments were based upon objections regularly taken, and that it was the duty of the trial court to rule upon them, whether the court so ruled or not, and if the trial court failed to do and .perform its duty in these particulars and failed to allow appellant all her rights and privileges in the court. below, .that that furnishes no reason why appellant should be denied the benefit of such objections in the above-entitled court.”
1, 2. In this contention counsel is mistaken. Nothing was before the trial court to rule upon. Objections noted at the time of the taking of a deposition will not .be considered by the court unless renewed upon the trial. Obj ections going only to the form of the question or answer should always be made at the time a deposition is taken, that the opposing party may have an opportunity to correct the vice (McLeod v. Miller & Lux, 40 Nev. 447, 153 Pac. 566), and, if not then made, cannot be urged upon the trial; but objections going to the materiality or competency need not be made at the taking of the deposition, but may be made for the first time upon the trial, and, if made before the trial, the objection must be renewed upon the trial and a ruling insisted upon, and, if the court refuses to rule, the misconduct of the court in so doing must be assigned as error and embodied in the record, for otherwise we may *257presume that the objection is waived. In Thomas v. Boyd, 108 Va. 584, 62 S. E. 346, it was held that where objection was made at the time a deposition was taken, but not upon the trial, the objection embodied in the deposition was deemed waived. To the same effect: Hancock v. Chapman, 170 Ky. 99, 185 S. W. 813; Roberson v. Roberson, 183 Ky. 45, 208 S. W. 19; Tremaine v. Dyott, 161 Mo. App. 217, 142 S. W. 760; Murray v. Omaha T. Co., 95 Neb. 175, 145 N. W. 360; 7 A. L. R. 1343.
We are unable to find an authority holding to the contrary.
While what we have said must necessarily result in a denial of the petition for a rehearing, we do not desire to seem disposed to avoid ruling upon the objections which were made at the' time the depositions in question were taken. As a matter of fact, many of the objections were well taken. It is true, also, that some of the objections were frivolous and without merit, as is true of a large majority of the objections interposed in almost every trial. But if the objections which were well taken had been urged upon the court during the trial and sustained, such rulings could not have affected the result upon the merits. There is ample competent evidence in the record to show the manner in which Mrs. Allen and Dr. Dyar had demeaned themselves toward each other, as outlined in the original opinion.
The petition for rehearing is quite lengthy, and consists mainly of a singling out of various circumstances and building around and about them an argument to show that each of them, standing alone, does not make out a case against the plaintiff' — all of which we concede; but the big fact is that, while one circumstance may prove nothing, a long train of circumstances, covering a period of several years, may make out a case good and strong.
The evidence in the case, as a whole, shows an utter disregard on the part of Mrs. Allen and Dr. Dyar for *258the conventionalities of life. Society is hedged about by certain recognized canons of moral ethics that cannot be violated without incurring a penalty. These canons have grown up and become crystallized — the products of man’s knowledge of human nature — and he who defies them well knows that in so doing he is constructing a case against himself in the eyes of decent society. Society demands that these canons of moral ethics be recognized and enforced.
There was ample evidence to justify the judgment.
Petition for rehearing is denied.